Citation Nr: 0948201	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  05-36 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a rating higher than 50 percent for 
posttraumatic stress disorder before January 2, 2008, and a 
rating higher than 70 percent from January 2, 208.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1967 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In August 2006, the Veteran withdrew his request for a 
hearing.

This matter was previously before the Board in September 
2007, when it was remanded for further development.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directive is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

While on appeal in a rating decision in June 2009, the RO 
increased the rating for posttraumatic stress disorder to 70 
percent, effective January 2, 2008.  The Veteran continued 
his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35 
(1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In March 2009, the Veteran submitted a copy of an award 
letter showing that he was declared totally disabled by the 
Social Security Administration, effective January 2008.  
Therefore, before considering the claims on the merits, 
additional evidentiary development under the duty to assist, 
38 C.F.R. § 3.159(1), (2), is required.


Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the Social 
Security Administration pertaining to 
the award of disability benefits 
effective January 2008.

2.  On completion of the foregoing, the 
claim should be adjudicated.  If the 
decision remains adverse to the 
Veteran, then provide him and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
